DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1-14, the cited prior art of record does not teach or discloses an apparatus over other claim features “ an error amplifier structured to adjust a voltage at a control electrode of the series transistor based on a voltage drop that occurs across the sensing resistor, and wherein the converter controller is structured to turn on the switching transistor of the switching converter in response to an output voltage of the error amplifier included in any one of the plurality of current sources satisfying a predetermined turn-on condition.” as recited in claim 1.
The claim in the application are deemed to be directed to an nonobvious improvement over Ryu et al [US 2012/0212141 A1] who teaches a PWM signal generator configured to output a PWM signal corresponding to the outputted control signal, and a driving voltage generator configured to supply a driving voltage commonly to the LED arrays according to the PWM signal.
The primary reason of allowance of the claims is improvement with an error amplifier structured to adjust a voltage at a control electrode of the series transistor based on a voltage drop that occurs across the sensing resistor, and wherein the converter controller is structured to turn on the switching transistor of the switching converter in response to an output voltage of the error amplifier included in any one of the plurality of current sources satisfying a predetermined turn-on condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844